                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:15-CR-46-BO
                                No. 4:18-CV-118-BO

TERRY LAMONT SPELLER,                                )
         Petitioner,                                 )
                                                     )
       v.                                            )                      ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
          Respondent.                                )


       This cause comes before the Court on petitioner's motion to reconsider [DE 88] and
 !

motion to amend his motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255

[DE 89]. For the reasons discussed below, petitioner's motion to reconsider [DE 88] is DENIED

and his motion to amend [DE 89] is GRANTED. The government's motion to dismiss

petitioner's§ 2255 [DE 81] is DENIED AS MOOT.

                                        BACKGROUND

       In August 2015, petitioner pleaded guilty, pursuant to a written plea agreement, to one

count of health care fraud, in violation of 18 U.S.C. § 1347, and one count of engaging in monetary

transactions in property derived from health care fraud, in violation of 18 U.S.C. § 1957. [DE 19,

21]. Petitioner was fraudulently billing Medicaid and using the proceeds on personal purchases.

[DE 15, p. 10]. In March 2016, Judge James C. Fox sentenced petitioner to a total term of 240

months' imprisonment, 3 years' supervised release, a $200 special assessment, and restitution in

the amount of $5,962,189.77. [DE 29, 31]. Petitioner appealed and the Fourth Circuit dismissed

his appeal given the appellate waiver in petitioner's plea agreement. [DE 52].

       In June 2018, petitioner moved to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. [DE 60]. In October 2018, the Court granted petitioner leave to file an amended § 2255
motion. [DE 74]. The government has again moved to dismiss petitioner's § 2255, and petitioner

has again moved to amend in order to state additional facts. [DE 89]. Additionally, in February

2019, the Court denied petitioner's motion for copies of the victim affidavits in his case. [DE 87].

Petitioner moves to reconsider that order. [DE 88].

                                           DISCUSSION

       A party may move a court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e). "In general, reconsideration of a judgment after its entry is an extraordinary

remedy which should be used sparingly." Pacific Ins. Co. v. American Nat' l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998) (internal quotation marks omitted). The decision to alter or amend

a judgment is committed to the discretion of the district court. The Fourth Circuit has recognized

three bases for granting such a motion: when the court is shown (1) an intervening change in

controlling law; (2) new evidence that was not available at trial; or (3) that the court has

committed a clear error of law or manifest injustice. See, e.g., Robinson v. Wix Filtration Corp.,

LLC, 599 F.3d 403, 407 (4th Cir. 2010). In challenging this Court's February 14, 2019 order

denying his motion for copies of victim affidavits, petitioner does not allege an intervening

change in controlling law or new evidence. Petitioner simply argues, unpersuasively, that he has

a right to access victim affidavits under the First Amendment. The Court has already denied

petitioner's request and petitioner has not demonstrated that the Court committed a clear error of

law or worked manifest injustice in so doing. Petitioner's motion to reconsider is denied.

       Petitioner also moves to file a second amended§ 2255 petition. The government has not

filed a response in opposition. The law is well settled that "leave to amend a pleading should be

denied only when the amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would be futile." Edwards v. City of



                                                  2
Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (emphasis in original, internal quotation marks and

citation omitted). For good cause shown, petitioner's motion to amend his § 2255 is granted. The

government's motion to dismiss is, therefore, denied as moot.

                                        CONCLUSION

       For the reasons discussed above, petitioner's motion to reconsider [DE 88] is DENIED and

his motion to amend [DE 89] is GRANTED. The government's motion to dismiss petitioner's §

2255 [DE 81] is DENIED AS MOOT. The government is DIRECTED to respond to petitioner's

amended§ 2255 motion [DE 89-1] as appropriate under Rule 5 within 40 days.


SO ORDERED, this    _1_ day of April, 2019.


                                           cz::~~;j~
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
